Citation Nr: 0402348	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  00-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

2.  Entitlement to service connection for degenerative joint 
disease of the right knee. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The Board notes that the veteran had also included the issue 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) in his January 2000 substantive 
appeal.  However, as service connection was granted for PTSD 
in April 2003, the issue is no longer on appeal before the 
Board.   


REMAND

The Board has determined that additional development is 
necessary in this case. 

The veteran contends that he injured his right knee and lower 
back during active service when participating in parachuting 
exercises.  

Private treatment records and VA examination reports reflect 
that the veteran was involved in an accident in 1990 in which 
he fell approximately five feet and injured his right knee 
and low back.  At his February 2000 personal hearing, the 
veteran testified that he had been examined by Dr. Love, an 
orthopedic specialist for the Tennessee Valley Authority, 
shortly after the accident and was informed that he had 
arthritis in the right knee from a prior injury.  These 
records have not been requested and are therefore not 
included in the claims file.  The RO is requested to obtain, 
with the veteran's assistance, all records relating to 
treatment received in conjunction with his 1990 injury.  

The Board also notes that a Social Security Administration 
decision dated in December 1997 is of record.  Treatment 
reports pertaining to that decision have not been included in 
the claims file.  

Finally, the Board has determined that a VA opinion may be 
necessary from the examiner who conducted the August 2001 VA 
examination.  In August 2001, following an examination and 
review of the veteran's claims folder, the examiner concluded 
that the veteran's right knee and back disorders did not 
exist prior to 1990 and were therefore not related to active 
service.  Upon receipt of the additional evidence as 
requested above, the RO should return the claims folder to 
that examiner, if available, for a review of all of the 
evidence of record and an additional medical opinion. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask him to identify all health care 
providers that treated him for right knee 
and low back injuries sustained in 1990.  
The RO should obtain records from each 
health care provider the veteran 
identifies including Dr. Love, an 
orthopedic specialist who was employed by 
the Tennessee Valley Authority, and 
associate any records obtained with the 
veteran's claims folder.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

2.  The RO should contact the Social 
Security Administration and request 
copies of the evidence relied upon by 
that agency to determine that the veteran 
was disabled, beginning September 1995.  

3.  After a review of the above records, 
the RO should determine whether to send 
the claims folder back to the August 2001 
VA examiner, if available, and request 
the examiner to review all relevant 
evidence of record and particularly that 
evidence added to the record since his 
last review and opine whether it is at 
least as likely as not that the veteran's 
right knee and low back disorders are 
etiologically related to his military 
service.  If the August 2001 examiner is 
not available, the claims folder should 
be referred to another suitably qualified 
examiner who should be asked to review 
the veteran's claims folder and respond 
to the above question.  The RO should 
request that the examiner provide a 
rationale for the opinions expressed. 

4.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the April 
2003 supplemental statement of the case, 
and readjudicate the veteran's claims.  
If the determinations remain adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




